Citation Nr: 0023824	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a cervical spine injury.

Entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from August 1944 to February 
1946.

This appeal arose from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Wichita, Kansas, denying the appellant's request to reopen 
her claim for service connection for the residuals of a 
cervical spine injury as well as her claim for a compensable 
disability evaluation under the provisions of 38 C.F.R. 
§ 3.324 (1999).

The veteran's case was remanded by the Board of Veterans' 
Appeals (Board) for further development in January 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  In a rating decision dated in October 1985, the veteran's 
claim for entitlement to service connection for the residuals 
of a cervical spine injury was denied.

3.  The October 15, 1985, notice from the VA to the 
appellant, advising her of the October 1985 rating decision, 
did not clearly set forth that service connection for the 
residuals of a cervical spine injury had been denied.


CONCLUSION OF LAW

The October 1985 rating decision denying service connection 
for the residuals of a cervical spine injury is not final.  
38 C.F.R. §§ 3.103(b), 3.160(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the RO has concluded that the veteran's claim for 
service connection for the residuals of a cervical spine 
injury should not be reopened as new and material evidence 
has been submitted, this presupposes that the October 1985 RO 
decision denying the veteran's claim is final.  The veteran's 
original claim for service connection for the residuals of a 
cervical spine injury was received in March 1985.  The 
current record shows that, in an October 7, 1985, rating 
decision, service connection for status post, fracture, left 
medial malleolus was granted and that service connection was 
denied for the residuals of a cervical spine injury as well 
as for a number of other disabilities.

In the October 15, 1985, notice to the veteran, the VA 
indicated that service connection had been granted for 
"CONDITION OF THE SKELETAL SYSTEM" and that service 
connection had not been established for a number of 
disabilities.  The list of disabilities included "CONDITION 
OF THE SKELETAL SYSTEM", "CONDITION OF THE SKELETAL 
SYSTEM", "CONDITION OF THE SKELETAL SYSTEM", "CONDITION OF 
THE SKELETAL SYSTEM", and "FOOT CONDITION, LEFT."

In February 1986 the veteran submitted a claim for an 
increased evaluation for her sciatic nerve condition which 
she indicated had been service-connected.  The RO responded, 
in March 1986, that the claim was a duplicate of a claim 
previously filed and that the evidence submitted was not new 
and material.  In a January 1997 statement, the veteran again 
requested an increased evaluation for her service-connected 
neck injury residuals.  In a February 1997 letter, the RO 
advised the veteran that her claim for service connection for 
a neck condition had been denied in the October 1985 rating 
decision and has adjudicated the current claim as a request 
to reopen.

38 C.F.R. § 3.103(b) states, in pertinent part, that 
claimants are entitled to notice of any decision made by VA 
affecting the payment of benefits or the granting of relief.  
Such notice shall clearly set forth the decision made.  A 
finally adjudicated claim is defined under 38 C.F.R. § 3.160 
(d) as an application, formal or informal, which has been 
allowed or disallowed by the agency of original  
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance.

The notice provided to the veteran in October 1985 did not 
inform her that her claim for service connection for the 
residuals of a cervical spine injury had been denied and the 
March 1986 letter from the VA did not correct that error.  
Although the claim was disallowed by the agency of original 
jurisdiction in October 1985, the one year period for filing 
a notice of disagreement with that action did not begin 
running until she was issued the February 1997 letter 
notifying her that her claim had been denied.  As a notice of 
disagreement was received from the veteran in May 1997, the 
Board finds that the veteran's original claim for service 
connection for the residuals of a cervical spine injury is 
not a finally adjudicated claim.


ORDER

The October 1985 rating decision denying service connection 
for the residuals of a cervical spine injury is not final 
and, to this extent, the appeal is allowed.



REMAND

In light of the Board's decision holding that the October 
1985 rating decision denying service connection for the 
residuals of a cervical spine injury is not final, the case 
should be returned to the originating agency for de novo 
review of the veteran's claim for entitlement to service 
connection for the residuals of a cervical spine injury.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Having reviewed the record, the Board has determined that the 
issues of entitlement to a compensable disability evaluation 
under the provisions of 38 C.F.R. § 3.324 and service 
connection for the residuals of a cervical spine injury must 
be REMANDED to the originating agency for the following 
action:

The originating agency should adjudicate 
the veteran's claim for service 
connection for the residuals of a 
cervical spine injury on a de novo basis; 
that is, with full consideration of all 
the pertinent evidence of record.  
Thereafter, the originating agency should 
re-adjudicate the issue of entitlement to 
a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324.  If 
any determination made is unfavorable to 
the veteran, a supplemental statement of 
the case which, if appropriate, addresses 
the issue of service connection for the 
residuals of a cervical spine injury and 
includes all appropriate laws and 
regulations, as well as a comprehensive 
explanation for the decision or decisions 
made, should be provided to the veteran 
and her representative.  They should be 
afforded the appropriate period of time 
in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until she receives further 
notice.  The purpose of this REMAND is to afford the veteran 
due process.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

